TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00144-CV





American General Fire & Casualty Company and Maryland 

Insurance Company, Appellants


v.


A. G. and E. G., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 93-07373, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING





PER CURIAM



	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Dismissed on Joint Motion
Filed:  May 17, 1995
Do Not Publish